Title: To Alexander Hamilton from James McHenry, 14 September 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department September 14. 1799.
          
          I have the honor to inform you that I forwarded by yesterdays mail the letters for Major Adlum and the Commanding Officer at Fort Mifflin, which were enclosed in your letter of the 10. September instant—
          I am Sir with great respect Your obedient Servant
          
            James McHenry
          
          Major General Hamilton New York 
        